Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a small number of aqueous binders and dispersants such as those cited in the current specification and likely some obvious variants thereof, does not reasonably provide enablement for all aqueous binders and .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. A Wands fac
The claims are generally broad and related to YSZ repair compositions formed from colloidal YSZ in combination with additional components.
The invention generally relates to compositions used for the repair of thermal barrier coatings.
The state of the prior art is such that the repair of thermal barrier coatings is generally known but resources related to the use of colloidal YSZ are limited.
The level of skill of one of ordinary skill in the art would be high.
The level of predictability in the art would be medium wherein the general metallurgical treatment process in the prior art would be very predictable but wherein the predictability of additives such as binders and dispersants would be less.
The amount of direction provided by the inventor as relates to the limited number of materials cited for binders and dispersants is sufficient to provide enablement for those materials listed and obvious variants thereof. However, the inventor does not provide guidance related to binders and dispersants in general.
The inventor does provide working examples for several of the listed dispersants and binders.  However, the use of binders and dispersants, in general, in the field of colloidal YSZ coatings for TBC repair is generally supported by the current application or in the prior art.
The amount of experimentation necessary to use the invention of the current application would be incredibly large and possibly unlimited as the terms used are not terms that provide true definitions of materials.  While there may be materials that are known in the field of ceramics as binders, there are far more materials that are known to have binding abilities that may read on the current materials and the same is true for dispersants as well as relates to the ability of one material to disperse another non-descript material in general.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J BOWMAN/Examiner, Art Unit 1717